                Case 2:21-cv-00031-BJR Document 11 Filed 01/12/21 Page 1 of 5




                                                        The Honorable Barbara J. Rothstein
 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 9

10 PARLER, INC.,
                                                  Case No 2:21-cv-00031-BJR
11                          Plaintiff,
                                                  DECLARATION OF AMBIKA K.
12         v.
                                                  DORAN IN SUPPORT OF
                                                  AMAZON WEB SERVICES,
13 AMAZON WEB SERVICES, INC.,
                                                  INC.’S OPPOSITION TO
14                          Defendant.            PARLER’S MOTION FOR
                                                  TEMPORARY RESTRAINING
15                                                ORDER
16

17

18

19

20

21

22

23

24

25

26

27

     DORAN DECLARATION ISO AMAZON’S OPPOSITION                     Davis Wright Tremaine LLP
                                                                            L AW O FFICE S
     Case No. 2:21-cv-00031-BJR                                       920 Fifth Avenue, Suite 3300
                                                                        Seattle, WA 98104-1610
                                                                 206.622.3150 main · 206.757.7700 fax
                 Case 2:21-cv-00031-BJR Document 11 Filed 01/12/21 Page 2 of 5




 1 I, Ambika Kumar Doran, declare:

 2          1.       I am a partner in the law firm Davis Wright Tremaine LLP, counsel for Defendant

 3 Amazon Web Services, Inc. I make this declaration from personal knowledge, publicly available

 4 databases and information, and records my firm keeps in the regular course of business, and I

 5 could testify competently to the same. I make this declaration in support of Amazon Web

 6 Services, Inc.’s Opposition to Parler’s Motion for a Temporary Restraining Order.

 7          2.       Attached as Exhibit A is a true and correct copy of Parler’s homepage from

 8 October 10, 2020, retrieved from The Internet Archive on January 11, 2021.

 9          3.       Attached as Exhibit B is a true and correct copy of Parler’s December 4, 2020

10 Community Guidelines.

11          4.       The May 19, 2019 FoxNews interview with Parler CEO, John Matze, is available

12 at https://www.foxnews.com/media/parler-john-matze-no-censorship-election (statement at 2:02)

13 and attached as Exhibit C.

14          5.       Attached as Exhibit D is a true and correct copy of a CNBC article published

15 June 27, 2020 and updated June 28, 2020, Trump fans are flocking to the social media app

16 Parler—its CEO is begging liberals to join them, available at https://www.cnbc.com/2020/

17 06/27/parler-ceo-wants-liberal-to-join-the-pro-trump-crowd-on-the-app.html.

18          6.       The November 5, 2020 KUSI News interview with Mr. Matze is available at

19 https://www.youtube.com/watch?app=desktop&v=F8IcjsFHwc8 (statements at 4:48, 5:42) and

20 attached as Exhibit E.

21          7.       Attached as Exhibit F is a true and correct copy of a January 6, 2021 New York

22 Times article, The storming of Capitol Hill was organized on social media, available at

23 https://www.nytimes.com/2021/01/06/us/politics/protesters-storm-capitol-hill-building.html.

24          8.       Attached as Exhibit G is a true and correct copy of a January 8, 2021 Vox article,

25 How Trump’s internet built and broadcast the Capitol insurrection, available at

26 https://www.vox.com/recode/22221285/trump-online-capitol-riot-far-right-parler-twitter-

27 facebook.
     DORAN DECLARATION ISO AMAZON’S OPPOSITION - 1
     Case No 2:21-cv-00031-BJR
                 Case 2:21-cv-00031-BJR Document 11 Filed 01/12/21 Page 3 of 5




 1          9.       Attached as Exhibit H is a true and correct copy of a January 7, 2021 ProPublica

 2 article, Capitol Rioters Planned for Weeks in Plain Sight. The Police Weren’t Ready, available at

 3 https://www.propublica.org/article/capitol-rioters-planned-for-weeks-in-plain-sight-the-police-

 4 werent-ready.

 5          10.      Attached as Exhibit I is a true and correct copy of a January 10, 2021 New York

 6 Magazine Intelligencer article, Feds Arrest Pro-Trump Insurrectionists Around the Country,

 7 available at https://nymag.com/intelligencer/2021/01/capitol-riot-feds-round-up-pro-trump-

 8 insurrectionists.html.

 9          11.      Attached as Exhibit J is a true and correct copy of Mr. Matze’s January 9, 2021

10 statement regarding Parler’s potential operational downtime.

11          12.      Attached as Exhibit K is a true and correct copy of Mr. Matze’s January 9, 2021

12 statement regarding Parler’s preparation and other hosting options.

13          13.      Attached as Exhibit L is a true and correct copy of a January 10, 2021 Guardian

14 article, ‘Hang Mike Pence’: Twitter stops phrase trending after Capitol riot, available at

15 https://www.theguardian.com/us-news/2021/jan/10/hang-mike-pence-twitter-stops-phrase-

16 trending-capitol-breach.

17          14.      Attached as Exhibit M is a true and correct copy of a January 11, 2021 Gab post

18 by Joseph A. Camp publishing my personal information, available at https://gab.com/

19 JoeyCamp2020/posts/105540970660256881.

20          15.      Attached as Exhibit N is a true and correct copy of a January 9, 2021 New York

21 Times article, Amazon, Apple and Google Cut Off Parler, an App That Drew Trump Supporters,

22 available at https://www.nytimes.com/2021/01/09/technology/apple-google-parler.html.

23          16.      Attached as Exhibit O is a true and correct copy of the transcript of the January 7,

24 2021 New York Times podcast Sway, hosted by Kara Swisher, If You Were on Parler, You Saw

25 the Mob Coming, available at https://www.nytimes.com/2021/01/07/opinion/sway-kara-swisher-

26 john-matze.html?showTranscript=1.

27
     DORAN DECLARATION ISO AMAZON’S OPPOSITION - 2
     Case No 2:21-cv-00031-BJR
             Case 2:21-cv-00031-BJR Document 11 Filed 01/12/21 Page 4 of 5




 1         I declare under perjury of penalty that the foregoing is true and correct.

 2         Signed at Mercer Island, Washington, this 12th day of January, 2021.

 3

 4                                                /s/ Ambika Kumar Doran
                                                  Ambika Kumar Doran
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DORAN DECLARATION ISO AMAZON’S OPPOSITION - 3
     Case No 2:21-cv-00031-BJR
              Case 2:21-cv-00031-BJR Document 11 Filed 01/12/21 Page 5 of 5




                                    CERTIFICATE OF SERVICE
 1

 2         I hereby certify that on January 12, 2021, I electronically filed the foregoing with the
 3 Clerk of the Court using the CM/ECF system which will send notification of such filing to those

 4 attorneys of record registered with the CM/ECF system. All other parties (if any) shall be served

 5 in accordance with the Federal Rules of Civil Procedure

 6

 7         DATED at Mercer Island, Washington this 12th day of January, 2021.

 8
                                                         By s/ Ambika Kumar Doran
 9                                                          Ambika Kumar Doran, WSBA # 38237
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     DORAN DECLARATION ISO AMAZON’S OPPOSITION - 1
     Case No 2:21-cv-00031-BJR
